

117 S1791 IS: Fueling America's Security and Transportation with Electricity Act of 2021
U.S. Senate
2021-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1791IN THE SENATE OF THE UNITED STATESMay 24, 2021Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand existing tax credits to include non-passenger electric-powered vehicles, associated recharging and refueling infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Fueling America's Security and Transportation with Electricity Act of 2021 or the FAST Electricity Act.2.Credit for qualified
 electric transportation options(a)In generalSection 30D of the Internal Revenue Code of 1986 is amended—(1)in the heading, by striking plug-in electric drive motor and inserting electric,(2)by adding at the end the following new subsection:(h)Credit allowed for qualified electric transportation options(1)In generalIn the case of a qualified electric transportation option—(A)there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable percentage of the cost of the qualified electric transportation option placed in service by the taxpayer during the taxable year,(B)the amount of the credit allowed under subparagraph (A) shall be treated as a credit allowed under subsection (a), and(C)the requirements described in subsection (f)(7) shall not apply.(2)Applicable percentageFor purposes of paragraph (1)(A), the applicable percentage shall be—(A)in the case of a qualified electric transportation option placed in service after December 31, 2021, and before January 1, 2028, 30 percent,(B)in the case of a qualified electric transportation option placed in service during a calendar year after 2027 and before 2033, the applicable percentage determined under this paragraph for the preceding calendar year, reduced by 5 percentage points, and(C)in the case of a qualified electric transportation option placed in service after calendar year 2032, 0 percent.(3)Qualified electric transportation option(A)In generalFor purposes of this subsection, the term qualified electric transportation option means any vehicle used in any manner of transportation which—(i)the original use of which commences with the taxpayer,(ii)is acquired for use or lease by the taxpayer and not for resale,(iii)is capable of moving passengers, cargo, or property,(iv)is powered by an integrated, on-board electric propulsion system that—(I)is the primary source of propulsion,(II)is capable of powering the vehicle (including any of its components and accessories) for not less than 2/3 of the maximum operating period between recharging or refueling of such vehicle, and(III)in the case of a vehicle which derives any of its power from the on-board combustion of a fuel, uses a renewable fuel,(v)was manufactured for sale in commercial quantities with a reasonable expectation of profit,(vi)is in compliance with any applicable safety or air quality standards, as determined by the Secretary in coordination with the Secretary of Transportation, the Secretary of Homeland Security, and the Administrator of the Environmental Protection Agency, and(vii)is not a new qualified plug-in electric drive motor vehicle (as defined in subsection (d)(1)), unless the vehicle—(I)has a gross vehicle weight rating of not less than 3,000 pounds and not more than 14,000 pounds,(II)has no more than 2 seats, including the driver’s seat,(III)uses the majority of its interior space to carry cargo,(IV)is primarily used for delivering commercial cargo, and(V)does not use any energy which is derived from the on-board combustion of a fuel.(B)On-board electric propulsion systemFor purposes of this subsection, the term on-board electric propulsion system means—(i)1 or more on-board traction batteries which—(I)are integrated or swappable, and (II)have an aggregate capacity (as defined in subsection (d)(4)) of not less than 8 kilowatt hours, or(ii)an on-board power source other than a battery with an electrical output capacity equivalent of not less than 8 kilowatt hours, as determined by the Secretary.(C)Renewable fuelFor purposes of this paragraph, the term renewable fuel means any fuel at least 85 percent of the volume of which consists of one or more of the following:(i)Ethanol.(ii)Biodiesel (as defined in section 40A(d)(1)).(iii)Advanced biofuel (as defined in section 211(o)(1)(B) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B))).(iv)Renewable natural gas.(v)Hydrogen.(4)ExclusionFor purposes of paragraph (1)(A), the cost of the qualified electric transportation option shall not include any cost relating to any component or feature which—(A)is not integral to the qualified electric transportation option, or(B)does not contribute to improving the efficiency or range of the electric propulsion of the qualified electric transportation option..(b)Conforming amendments(1)Section 38(b)(30) of the Internal Revenue Code of 1986 is amended by striking plug-in electric drive motor and inserting electric.(2)Section 48C(c)(1)(A)(i)(VI) of such Code is amended by inserting or qualified electric transportation options after new qualified plug-in electric drive motor vehicles.(3)The item relating to section 30D in the table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended to read as follows:Sec. 30D. New Qualified Electric Vehicles..(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2021.3.Credit for qualified electric
 vehicle recharging property(a)In generalSection 30C of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)—(A)by inserting the sum of after equal to, and(B)by inserting and the applicable percentage of the cost of any qualified electric vehicle recharging property before placed in service,(2)in subsection (c)(2), by striking subparagraph (C),(3)in subsection (e)(2), by inserting or qualified electric vehicle recharging property after qualified alternative fuel vehicle refueling property,(4)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively,(5)by inserting after subsection (e) the following:(f)Qualified electric vehicle recharging property(1)In generalFor purposes of this section, the term qualified electric vehicle recharging property means any property, including any onsite component, device, or software integral to its performance (with the exception of a building or its structural components or any associated offsite infrastructure), which satisfies applicable industry safety standards and provides non-proprietary—(A)recharging or repowering of any qualified electric transportation option or new qualified plug-in electric drive motor vehicle (as defined in section 30D), or(B)storage and dispensing of hydrogen fuel into the fuel tank of a vehicle with an on-board electric propulsion system (as defined in section 30D(h)(3)(B)), but only if the storage and dispensing of the fuel is at the point where such fuel is delivered to the vehicle.(2)Applicable percentageFor purposes of subsection (a), in the case of any qualified electric vehicle recharging property, the applicable percentage shall be—(A)in the case of any property placed in service after December 31, 2021, and before January 1, 2028, 30 percent,(B)in the case of any property placed in service during a calendar year after 2028 and before 2033, the applicable percentage determined under this paragraph for the preceding calendar year, reduced by 5 percentage points, and(C)in the case of any property placed in service after calendar year 2032, 0 percent.(3)TerminationFor purposes of any qualified electric vehicle recharging property, this section shall not apply to any property placed in service after December 31, 2032., and(6)in subsection (h), as redesignated by paragraph (4)—(A)in the heading, by inserting for qualified alternative fuel vehicle refueling property after Termination, and(B)by striking property and inserting qualified alternative fuel vehicle refueling property.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2021.4.Loan guarantees for transportation electrification domestic manufacturing capacitySection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (C), by striking the period at the end and inserting ; and;(ii)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;(iii)in the matter preceding clause (i) (as so redesignated), by striking means an ultra and inserting the following:means—(A)an ultra; and(iv)by adding at the end the following:(B)a medium-duty vehicle or a heavy-duty vehicle that exceeds 125 percent of the greenhouse gas emissions and fuel efficiency standards established by the final rule entitled Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and Vehicles—Phase 2 (81 Fed. Reg. 73478 (October 25, 2016)).;(B)in paragraph (3)—(i)in subparagraph (A), by inserting , qualified electric transportation options, or qualified electric vehicle recharging properties after advanced technology vehicles; and(ii)in subparagraph (B), by striking or advanced technology vehicles and inserting , advanced technology vehicles, qualified electric transportation options, or qualified electric vehicle recharging properties;(C)in paragraph (4), by inserting , qualified electric transportation options, or qualified electric vehicle recharging properties after advanced technology vehicles each place it appears;(D)by redesignating paragraphs (4) and (5) as paragraphs (6) and (7), respectively; and(E)by inserting after paragraph (3) the following:(4)Qualified electric transportation optionThe term qualified electric transportation option has the meaning given the term in section 30D(h)(3)(A) of the Internal Revenue Code of 1986.(5)Qualified electric vehicle recharging propertyThe term qualified electric vehicle recharging property has the meaning given the term in section 30C(f) of the Internal Revenue Code of 1986.;(2)in subsection (b)—(A)in the matter preceding paragraph (1), by inserting qualified electric transportation option manufacturers, qualified electric vehicle recharging property manufacturers, before and component suppliers;(B)in paragraph (1)—(i)in subparagraph (B), by striking or at the end;(ii)in subsection (C), by striking and at the end; and(iii)by adding at the end the following:(D)qualified electric transportation options; or(E)qualified electric vehicle recharging properties; and; and(C)in paragraph (2), by inserting qualified electric transportation options, qualified electric vehicle recharging properties, before and qualifying components;(3)in subsection (c), by striking December 30, 2020 each place it appears and inserting December 31, 2030;(4)in subsection (g), in the first sentence, by inserting , qualified electric transportation options, or qualified electric vehicle recharging properties before the period at the end;(5)in subsection (h)(1), by striking subparagraph (B) and inserting the following:(B)manufactures—(i)ultra efficient vehicles;(ii)automobiles or components of automobiles;(iii)qualified electric transportation options or components of qualified electric transportation options; or(iv)qualified electric vehicle recharging properties or components of qualified electric vehicle recharging properties.; and(6)in subsection (i), by striking fiscal years 2008 through 2012 and inserting fiscal years 2021 through 2032.